As filed with the Securities and Exchange Commission on May 23, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SOURCE FINANCIAL, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 80-0142655 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Level 6/97 Pacific Highway North Sydney NSW 2060 Australia +61 2 8907-2500 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Hugh Evans Chief Executive Officer Level6/97 Pacific Highway North Sydney NSW 2060 Australia +61 2 8907-2500 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Vincent J. McGill, Esq. Eaton & Van Winkle LLP 3 Park Avenue, 16th floor New York, New York 10016 Telephone: (212) 779-9910 Facsimile: (212) 779-9928 Peder K. Davisson, Esq. Davisson & Associates, PA 4124 Quebec Ave N #306 Minneapolis, MN 55427 Telephone: (763) 355-5678 Facsimile: (763) 355-5769 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee(2) Shares of Common Stock par value $.001 per share(1) $ $ $ Shares of common stock underlying underwriter's warrant (3) $ $ Total: $ Includes 600,000 shares of common stock which may be issued upon exercise of a 60-day option granted to the underwriter to cover over-allotments, if any. Estimated solely for the purpose of calculating the registration fee under Rule 457(o) under the Securities Act of 1933, as amended. Represents 2% of the shares of common stock to be sold in this offering. The Registrant hereby amends this Registration Statement on such date as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion,Dated May 23, 2014. PROSPECTUS 4,000,000 Shares Source Financial, Inc. Common Stock We are offering 4,000,000 shares of our common stock in this firm commitment underwritten offering.We expect that the public offering price will be between $5.00 and $6.00 per share of common stock. Our common stock is presently quoted on the OTCQB (the “OTCQB”) under the symbol “SRCF”. On May 20, 2014, the last reported sale price of our common stock on the OTCQB was $1.30 per share. Investing in our common stock involves risks that are described in the “Risk Factors” section beginning on page 9 of this Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. Per Share Total (1) Public offering price $ $ Underwriting discount(3) $ $ Proceeds before expenses, to us (4) $ $ Does not include an additional 600,000 shares that the underwriter has the right to purchase from us at the public offering price for 60 days after the date of this Prospectus to cover over-allotments, if any. See “Underwriting.” Represents the midpoint between $5.00 and $6.00, the estimated range of the per share offering price. We have agreed to pay the underwriter a fee equal to 7% of the gross proceeds of this offering, plus a non-accountable expense allowance of 1% of the gross proceeds of the offering.In addition, we have agreed to grant to the underwriter for nominal consideration a warrant to purchase shares of our common stock equal in number to 2% of the number of shares sold in this offering. See "Underwriting" on page 68 for a description of the compensation payable to the underwriter. The estimated expenses of this offering are $720,000. We estimate that the net proceeds to us from the sale of our common stock in this offering will be $19,740,000 (or $22,809,000 if the underwriter exercises in full its option to purchase additional shares), after deducting estimated underwriting discounts and commissions and estimated offering expenses. The shares will be ready for delivery on, 2014. Wellington Shields & Co. LLC The date of this prospectus is , 2014. TABLE OF CONTENTS TABLE OF CONTENTS SUMMARY 3 SELECTED HISTORICAL CONSOLIDATED FINANCIAL INFORMATION 7 RISK FACTORS 9 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 20 EXCHANGE RATE INFORMATION 21 USE OF PROCEEDS 22 ACQUISITION OF MONEYTECH LIMITED 23 CAPITALIZATION 25 DILUTION 26 MARKET FOR COMMON STOCK 27 DIVIDEND POLICY 30 MANAGEMENT’S DISCUSSION AND ANALYSIS OF 30 FINANCIAL CONDITION AND RESULTS OF OPERATIONS 30 BUSINESS 43 DIRECTORS AND OFFICERS 52 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 60 SECURITY OWNERSHIP OF CERTAIN 61 BENEFICIA OWNERS AND MANAGEMENT 61 DESCRIPTION OF CAPITAL STOCK 63 SHARES ELIGIBLE FOR FUTURE SALE 65 CERTAIN MATERIAL U.S. FEDERAL TAX CONSEQUENCES FOR NON-U.S. HOLDERS 66 UNDERWRITING 68 LEGAL MATTERS 72 EXPERTS 72 ENFORCEABILITY OF CIVIL LIABILITIES 73 WHERE YOU CAN FIND MORE INFORMATION 73 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 You should rely only on the information contained in this prospectus. We are responsible for such information. We have not authorized any dealer, salesperson or other person to provide you with information concerning us, except for the information contained in this prospectus. The information contained in this prospectus is complete and accurate only as of the date on the front cover page of this prospectus, regardless of the time of delivery of this prospectus or the sale of any common stock. This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. i TABLE OF CONTENTS About this Prospectus On June 30, 2013, Source Financial, Inc. acquired all of the outstanding shares of Moneytech Limited, an Australian company (“Moneytech”), in exchange for the issuance of 5,300,000 shares of common stock of Source Financial pursuant to a Share Exchange Agreement described in this Prospectus (the “Moneytech Acquisition”).The 5,300,000 shares represented in excess of 50% of the then outstanding shares of Source Financial on a fully diluted basis.For accounting purposes, the Moneytech Acquisition was treated as a recapitalization effected by a share exchange, whereby Moneytech is considered the acquirer for accounting and financial reporting purposes and the financial statements presented herein for periods prior to the date of the consummation of the Moneytech Acquisition are those of Moneytech. The assets and liabilities of Source Financial have been brought forward at their book value and no goodwill has been recognized. Unless we state otherwise or the context otherwise requires, references in this prospectus to “Source,” “we,” “our,” “us,” and the “Company” for all periods after the Moneytech Acquisition refer to Source Financial, Inc. and its consolidated subsidiaries after giving effect to the Moneytech Acquisition. For all periods before the completion of the Moneytech Acquisition, these terms refer to Moneytech and its consolidated subsidiaries, unless the context requires otherwise. Unless otherwise indicated, the information presented in this prospectus assumes (i) a public offering price of $5.50 per share, which represents the midpoint of the range set forth on the cover page of this prospectus, and (ii) that the underwriters’ over-allotment option is not exercised. USE OF CERTAIN DEFINED TERMS Except where the context otherwise requires and for the purposes of this prospectus only: ● “AUD” or AU Dollar” refer to the legal currency of Australia; ● the “Company,” “we,” “us,” and “our” refer to the combined businesses of Source Financial, Inc., a Delaware corporation, and its subsidiaries, Moneytech Limited, an Australian company (“Moneytech”) and its subsidiaries. For all periods prior to June 30, 2013, the date of the Moneytech Acquisition, these terms refer to Moneytech and its consolidated subsidiaries, unless the context requires otherwise; ● “Exchange Act” refers to the Securities Exchange Act of 1934, as amended; ● “SEC” refers to the Securities and Exchange Commission; ● “Securities Act” refers to the Securities Act of 1933, as amended; ● “Series B Shares” refers to the Company’s Series B Preferred Stock; and ● “U.S. dollars,” “dollars”, “USD” and “$” refer to the legal currency of the United States. All share and per share information in this prospectus give effect to a 1-for 100 reverse stock split of our common stock that became effective on March 21, 2013. This prospectus contains translations of AU dollar amounts into U.S. dollars at specific rates solely for the convenience of the reader. Unless otherwise noted, all translations from AU Dollars to U.S. dollars and from U.S. dollars to AU dollars in this report were made at a rate of U.S. $0.9275 to AU dollar 1.00, the exchange rate set forth in the H.10 statistical release of the Federal Reserve Board on March 31, 2014. We make no representation that any AU dollar or U.S. dollar amounts could have been, or could be, converted into U.S. dollars or AU dollars, as the case may be, at any particular rate, at the rates stated below, or at all.On April 30, 2014, the exchange rate was U.S. $0.9282 to AU dollar 1.00. ii TABLE OF CONTENTS SUMMARY The following is a summary of selected information contained elsewhere in this prospectus. It does not contain all of the information that you should consider before deciding to purchase shares of common stock. You should read this entire prospectus carefully, particularly the section entitled “Risk Factors” immediately following this summary, the historical financial statements, and the related notes thereto and management’s discussion and analysis thereof included elsewhere in this prospectus, before making an investment decision to purchase our common stock.All share and per share information presented in this Prospectus give effect to a 1-for100 reverse split of our common stock effected on March 21, 2013. Company Overview We provide commercial asset based lending, including accounts receivable and trade financing and other financial services, to small to medium sized businesses and individuals in Australia through Moneytech and its subsidiaries, with a focus on utilizing leading edge technology to deliver these services. Moneytech commenced operations in 2003 as an Australian based, technology driven, commercial finance company. Moneytech has an AUD$50 million securitized wholesale debt facility (the “Wholesale Facility,” “Receivables Purchase Agreement” or “RPA”) with the structured finance division of Westpac Banking Corporation (“Westpac”), one of the four leading Australian banks. Moneytech uses the Wholesale Facility to offer asset based, trade finance or accounts receivable finance and working capital solutions to small and medium enterprises (‘SME’s’) throughout Australia.Moneytech has built a portfolio of more than 5,000 high-quality business customers with its existing range of financing solutions and has experienced strong organic growth since inception. To distinguish itself from traditional asset based lenders, and to manage and facilitate the advance of money to its customers, Moneytech has developed, operates and maintains its own real time core money transfer platform called The Moneytech Exchange. The Moneytech Exchange stores and tracks every invoice and payment entered into the system and automatically communicates with the major Australian banks to settle thousands of transactions per day, in real time. The Moneytech Exchange is fully automated, real time and online. Human intervention only occurs to manage exceptions and provide necessary transaction approvals or authorizations. The Moneytech Exchange provides significant benefits over traditional non-technology based systems such as: ● Simple, secure two factor authenticated login to initiate transactions through the web; ● Automatic processing up to pre-approved limits; ● Same day settlement for all transactions; ● Real-time reporting for all parties to each transaction, allowing for easy record keeping, reconciliation and auditing; and ● Parameters can be assigned to each transaction to vary the cost, settlement timeframe and interest rate, depending on the industry, product, payment terms or any other criteria. Moneytech has invested approximately AUD$10 million developing this banking platform technology, including approximately AUD$1,161,344 and AUD$873,685 in the fiscal years ended June 30, 2013 and 2012, respectively, and continues to invest in research and development to expand and improve its technology and product suite to maintain and further its competitive position. For the fiscal years ended June 30, 2013 and 2012 and the nine months ended March 31, 2014, receivables financingaccounted for approximately 87%, 85% and89%, respectively, of total revenue, and payment servicesaccounted for approximately 11%, 11% and 8%, respectively, of total revenue. A portion of the net proceeds of this offering will be used to expand Moneytech’s asset based credit solutions operations in Australia through a combination of organic growth and strategic acquisitions. With the addition of growth capital, Moneytech will seek to accelerate its growth by expanding its customer base, decreasing its cost of funds and achieving a greater degree of autonomy over its credit policies.We also are considering introducing Moneytech’s operations into the United States, most likely through a strategic acquisition.As of the date of this Prospectus, wedo not have any understandings, commitments or agreements with respect to any acquisitions. Moneytech is an Australian Financial Services License (“AFSL”) holder and BPAY (bill pay) Authorized PIM (“Payment Institution Member”).As a BPAY PIM Moneytech is authorized by BPAY, Australia’s leading bill payment service accepted by all the major Australian banks, to manage stored value accounts for BPAY customers. 3 TABLE OF CONTENTS Business Strategy In Australia, the banking environment is dominated by the “Big Four” Australian banks — Commonwealth Bank of Australia (CBA), National Australia Bank (NAB), Australia and New Zealand Banking Group (ANZ) and Westpac.This oligopoly has resulted in a particularly risk averse and high priced lending environment, and many viable Australian business are limited in both their access to capital and their options for obtaining business loans.The SME space is especially under-serviced in this regard.This represents an opportunity for non-bank lenders, such as Moneytech, to target both high growth and established Small to Medium Enterprises with unique financial solutions, including Confirmed Capital and Credit Express. Moneytech believes it is in a strong position to capitalize on this opportunity, as: 1. Moneytech’s product offerings (particularly Confirmed Capital and Credit Express) are unique and market leading in that they can finance up to 100% of the value of an individual invoice and track the details of each transaction in real time utilizing Moneytech’s proprietary Moneytech Exchange system. 2. Moneytech’s small size relative to the “Big Four” allows it to be more agile, responding to and developing opportunities which the Australian banks are either unwilling or unable to develop or are too slow to respond to. 3. Moneytech has a full suite of financial products, both transactional and lending, all operated through the Moneytech Exchange, affording it a competitive advantage over similar non-bank lenders. 4. Moneytech has an ongoing and historic entrepreneurial spirit with a customer focus, aiming to creatively and profitably satisfy customer needs and exceed customer expectations in the delivery of financial products. We intend to capitalize on our opportunities in the Australian market by initiating a marketing campaign to increase the number of customers served by Moneytech. As a first step in this effort, we have engaged a business development officer to develop a marketing program and establish the relationships necessary to cross sell our services. Any significant increase in the number of customers served and the volume of loans provided by us will require that we increase the credit facility we rely upon to service our customers. If we are successful in obtaining financing to finance expansion of our business in Australia, we will seek to increase our Wholesale Facility with Westpac or find another lender which will provide us with the credit necessary to expand our business at lower costs. We cannot assure you that we will be successful in increasing our Wholesale Facility, that we will be able to find another lender that will provide the necessary credit increase or that any increase will be on terms that will allow the expansion of our business to be profitable. A number of our Australian customers regularly purchase goods from or supply goods to U.S. based counterparties or otherwise engage in dollar denominated transactions.To enable us to serve the needs of these customers without the exchange rate risk associated with AUD, we intend to seek to obtain a loan facility denominated in U.S. dollars from a U.S. institutional lender. In addition to expanding our asset based lending business in Australia, we are actively developing a money transfer business in Australia. The Moneytech Exchange, developed to facilitate the movement and tracking of funds in connection with our debtor and trade finance facilities, provides us with a platform to conduct financial transactions and disburse funds to and from multiple parties in real time. We are currently working with HUBBED, a product and service aggregator, to establish kiosks in the storefronts of Australian news agents, bringing in-store, online and mobile solutions for new financial products and services to be promoted through the news agents in Australia. Moneytech has already installed kiosks in approximately 250 news agent and other locations. Additionally, over 150 pharmacies access the system electronically every day. While seeking to grow our businesses organically in Australia, we will also attempt to identify and acquire one or more asset based lenders in Australia and the United States.Management believes that an acquisition in the U.S. would accelerate our efforts to enter the U.S. market and provide us with a management team with knowledge of the U.S. market.An acquisition of a traditional asset based lender in either Australia or the U.S. should allow us to upgrade the services such lender provides to its customers, although we cannot assure you that such acquisition will result in upgrading the services furnished to such lender’s customers.If we enter the U.S. market, we intend to aggressively market our asset based lending products and money transfer solutions targeted at businesses while we commence a marketing and advertising campaign for our money transfer products aimed at the consumer market in an effort to attract a large base of individual users, particularly those in the unbanked community. As of the date of this Prospectus, we do nothave any understandings, commitments or agreements with respect to any acquisitions. Moneytech’s Markets Moneytech operates in the commercial financial services market in Australia, targeting small to medium businesses (revenues between $1 million and $100 million) for their asset based lending solutions (including trade and accounts receivable finance) generally seeking loans of up to $5 million.Any business involved in the provision of products or services to other businesses which requires funds to grow or that is not satisfied with its existing finance provider is a candidate for a Moneytech financial solution.Businesses sourcing their products overseas for resale to business in Australia are a particularly good fit, as Moneytech is able to assist them with the payment of their overseas supplier, the hedging and conversion of a foreign currency, and the conversion of their receivables into cash. 4 TABLE OF CONTENTS Moneytech believes that the number of potential customers for its financial services will increase as banks and other financial institutions in Australia raise the minimum size of the loans they are willing to make and the categories of eligible potential borrowers. The following chart reflects our organizational structure: Our principal executive offices are located at Level 6/97 Pacific Highway, North Sydney NSW 2060, Australia, and our telephone number is +61 2 8907-2500. Our Internet address is www.sourcefinancial.com. Information on, or accessible through, our website is not part of this Prospectus. 5 TABLE OF CONTENTS Summary of Risk Factors Participating in this offering involves substantial risk. Our ability to execute our strategy and grow our business also is subject to certain risks. The risks described under the heading “Risk Factors” immediately following this summary may cause us not to realize the full benefits of our strengths or may cause us to be unable to successfully execute all or part of our strategy. Some of the more significant challenges and risks include the following: Adverse economic conditions in Australia, the United States and worldwide may negatively impact our results. Our business could be negatively impacted if our access to funding is reduced. We purchase accounts receivable primarily from and make purchase order advances primarily to small to medium companies, which present a greater risk of loss than purchasing accounts receivable from and making purchase order advances to larger companies. Our allowance for loan losses and impairments may prove to be insufficient to absorb losses inherent in our portfolio. Our growth strategies require significant capital investments and may require us to seek external financing, which may not be available on terms favorable to us. Loss of our management and other key personnel, particularly Hugh Evans, our President and Chief Executive Officer, or an inability to attract such management and other key personnel, could negatively impact our business. If our business in Australia were to become subject to more extensive regulation under Australian law, our business, financial condition, liquidity and results of operations would be materially and adversely affected. If we arefound to be subject to or in violation of any laws or regulations, including those in Australia, the United States and other jurisdictions governing money transmission, electronic funds transfers, money laundering, terrorist financing, sanctions, consumer protection, banking and lending, we could be subject to liability and may be forced to change our business practices. Since our principal assets are located in Australia, and most of our officers and directors are not residents of the United States, it may be difficult or impossible for you to bring an action against us or against these individuals in Australia in the event that you believe that your rights have been infringed under the securities laws or otherwise, or to enforce any judgments rendered against us or our officers and/or directors. Before you participate in this offering, you should carefully consider all of the information in this prospectus, including matters set forth under the section entitled “Risk Factors.” The Offering Issuer Source Financial, Inc. Common stock offered 4,000,000 shares of common stock. Over-allotment option 600,000 shares of common stock. Common stock outstanding prior to the Offering 8,180,632 shares of common stock. Common stock to be outstanding after the Offering 12,180,632 shares of common stock. Use of proceeds Assuming a public offering price of $5.50 per share, which is the midpoint of the range set forth on the cover page of this prospectus, we estimate that the net proceeds to us from the sale of our common stock in this offering will be $19,740,000 (or $22,809,000 if the underwriter exercises in full its option to purchase additional shares of common stock), after deducting estimated underwriting discounts and commissions and estimated offering expenses. 6 TABLE OF CONTENTS We intend to use our net proceeds from this offering to increase our Wholesale Facility in Australia ($2,000,000); to develop our money transfer, foreign exchange and bill pay services in Australia ($3,000,000); and if we decide to enter the United States market, to establish an office in the United States and expand operations into the United States ($2,000,000); for reserves to establish a Wholesale Facility in the United States ($5,000,000); to design, develop and implement a 360 Foreign Exchange platform ($1,000,000) and a Moneytech Exchange platform ($500,000) in the United States; todesign, develop and implement compliance programs ($500,000);and for working capital and general corporate purposes ($5,740,000), including complementary acquisitions in Australia, and if we enter the United States market, in the United States. As of the date of this Prospectus, we do not have any understandings, commitments or agreements with respect to any acquisitions. The amount and timing of any expenditure will vary depending on the amount of cash generated by our operations, the market acceptance of any of our product and service offerings, and the rate of growth, if any, of our various lines of business, as well as on whether, how and when we enter the U.S. market for the provision of finance and money transfer services. Accordingly, our management will have significant discretion in the allocation of net proceeds from this offering.See “Use of Proceeds.” Listing Our common stock is quoted on the OTCQB under the symbol SRCF.See “Market for Our Common Stock.” Risk factors Please read the section entitled “Risk Factors” beginning on page 9 for a discussion of some of the factors you should consider before buying our common stock. The number of shares of our common stock to be outstanding after this offering is based on 8,180,632 shares of our common stock outstanding as of May 19, 2014, and excludes: ● 350,000shares issuable upon exercise of stock options outstanding as of March 31, 2014, at a weighted-average exercise price of approximately $2.09 per share; ● 2,150,000shares reserved for issuance under our 2013 Omnibus Incentive Plan; ● up to 600,000 shares which the underwriter may purchase upon exercise of its option to purchase additional shares to cover over-allotments, if any; and ● 80,000 shares issuable upon exercise of warrants to be issued to the underwriter in connection with this offering, at an exercise price per share equal to 120% of the public offering price, as described in the “Underwriting” section of this Prospectus. Unless otherwise indicated, this Prospectus reflects and assumes the following: ● no exercise of the outstanding options or the warrants to be issued to the underwriter described above; and ● no exercise by the underwriter of its option to purchase additional shares to cover over-allotments, if any. Summary Historical Consolidated Financial Data The following summary consolidated financial data should be read in conjunction with, and are qualified by reference to, “Selected Historical Consolidated Financial Information,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and the consolidated financial statements and notes thereto included elsewhere in this prospectus. The summary consolidated statement operations data for the years ended June 30, 2013 and 2012 and the summary consolidated balance sheet data at June 30, 2013 and 2012 has been derived from, and is qualified by reference to, our audited consolidated financial statements included elsewhere in this prospectus and should be read in conjunction with those consolidated financial statements and notes thereto.The summary consolidated statement of operations data for the nine months ended March 31, 2014 and 2013 and the summary consolidated balance sheet data at March 31, 2014 are derived from, and qualified by reference to, our unaudited interim consolidated financial statements included elsewhere in this prospectus and should be read in conjunction with those consolidated financial statements and notes thereto. 7 TABLE OF CONTENTS For the year ended For the nine months ended June 30, June 30, March 31, March 31, Statement of Operations Data Restated Restated Unaudited Unaudited Revenue $ Cost of revenue Gross profit Operating expenses Income (loss) from operations ) ) ) Other Income (Loss) income from continuing ops before income taxes ) Provision for income taxes Net income (loss) from continuing operations ) Net loss from discontinued operations - - ) - Net income (loss) ) Other comprehensive income ) ) Comprehensive income (loss) Net income (loss) per share Basic Continuing operations $ $ $ ) $ Discontinued $
